                 Case 7:19-cv-00249-EKD-RSB Document 56 Filed 06/03/20 Page 1 of 7 Pageid#: 330




                                                IN THE UNITED STATES DISTRICT COURT
                                               FOR THE WESTERN DISTRICT OF VIRGINIA
                                                         ROANOKE DIVISION

                      JACOB DOE,                                   )
                                                                   )
                           Plaintiff,                              )
                                                                   )
                      v.                                           )        Case No. 7:19cv249
                                                                   )
                      VIRGINIA POLYTECHNIC INSTITUTE               )
                      AND STATE UNIVERSITY, et al.,                )
                                                                   )
                           Defendants.                             )

                                           DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF
                                                  MOTION FOR PROTECTIVE ORDER

                               Defendant, Virginia Polytechnic Institute and State University (“Virginia Tech”), by

                      counsel, submits this Reply Memorandum in support of its previously filed Motion for

                      Protective Order.

                               In a case involving similar claims, the United States District Court for the Eastern

                      District of Tennessee delineated “what is and what is not before the court” in a Title IX

                      erroneous outcome claim:

                               This is not a lawsuit between the Complainant and the Plaintiff[ ]. This Court
                               is not asked to make an independent determination as to what happened
                               between the Plaintiff . . . and the Complainant . . . . The Court therefore
                               expresses no opinion as to whether a sexual assault occurred, whether any
                               such acts were consensual, or who, as between John Doe and the
                               Complainant is credible. In short, the instant lawsuit does not call for a
                               judicial determination either in favor or against John Doe’s claims or in favor
                               or against the Complainant, regarding the merits of her claims.

ATTORNEYS AT LAW      Doe v. Univ. of the South, 687 F. Supp. 2d 744, 755 (E.D. Tenn. 2009).
  Roanoke, Virginia



                               In his opposition brief, Jacob Doe argues that “[t]o constrain the parties to the

                      disciplinary tribunal[’]s record, even in discovery, would serve to only further deprive

                      Doe of the fair process to which he is entitled in having an impartial adjudication of the
                                                                   -1-
                      629.0344\
                      4852-7337-3631 .v1
                 Case 7:19-cv-00249-EKD-RSB Document 56 Filed 06/03/20 Page 2 of 7 Pageid#: 331




                      complaint against him.” That statement confirms that Doe misunderstands the purpose of

                      this proceeding. Doe’s cause of action in this Court is not to determine whether he was

                      innocent or not of the complaint against him. This action is intended to determine

                      whether Virginia Tech discriminated against him based on his sex during the university’s

                      student conduct process (it did not).

                                                         ARGUMENT & AUTHORITY

                               Rule 26 is clear. The scope of discovery is limited to “any nonprivileged matter that

                      is relevant to any party’s claim or defense and proportional to the needs of the case . . . .”

                      Fed. R. Civ. P. 26(b)(1) (emphasis added). That language necessitates a case-by-case

                      analysis of what the appropriate scope of discovery should be.

                      I. Virginia Tech Met Its Burden for the Protective Order.

                               Virginia Tech ably demonstrated that the information Doe seeks is marginally

                      relevant, duplicative, cumulative, and disproportionate to the needs of the case. Doe

                      incorrectly contends that a showing of marginal relevance of the information sought is

                      insufficient in and of itself to warrant entry of a protective order. See ECF No. 54, at *4–5.

                      Doe’s own cited authority recognizes that “a protective order may issue under Rule 26(c)

                      if the resisting party shows that the information sought ‘is of such marginal relevance that

                      the potential harm occasioned by discovery would outweigh the ordinary presumption of

                      broad discovery.’” Bonumose Biochem v. Zhang, No. 3:17cv33, 2018 U.S. Dist. LEXIS

                      231074, at *6 (W.D. Va. Sept. 10, 2018) (quoting Eramo v. Rolling Stone LLC, 314 F.R.D.
ATTORNEYS AT LAW

                      205, 209 (W.D. Va. 2016)). Here, the information Doe intends to discover is clearly of
  Roanoke, Virginia




                      marginal relevance as established by applicable law.




                                                                   -2-
                      629.0344\
                      4852-7337-3631 .v1
                 Case 7:19-cv-00249-EKD-RSB Document 56 Filed 06/03/20 Page 3 of 7 Pageid#: 332




                               In any event, Doe is wrong that Virginia Tech did not make a sufficient showing

                      beyond the fact that the information he seeks is marginally relevant so as to warrant a

                      protective order. Virginia Tech noted that much of the testimony from student witnesses

                      and hearing officers would be duplicative and cumulative of the administrative record

                      and the transcript of the student conduct hearing. Moreover, while Doe is correct that a

                      subpoena may be served at any place within the United States, Doe misses the point. As

                      evidenced by initial disclosures in two related cases, it is likely that a large number of

                      witnesses may not be located within this judicial district, which will increase costs for

                      counsel to travel for depositions. See ECF No. 53-1, at *5–7 (multiple witnesses in New

                      Jersey and Georgia); ECF No. 53-2, at *6 (witness in Colorado); Fed. R. Civ. P. 45(c)(1)(A)

                      (a subpoena may command a witness to travel no more than 100 miles from his place of

                      residence or employment). Cost, of course, is a factor impacting the proper scope of

                      discovery.

                      II. Doe Misapprehends the Purpose of this Proceeding.

                               At issue in this case is whether Virginia Tech discriminated against Doe on the

                      basis of sex during its student conduct proceeding. A Title IX claim such as this is not

                      meant to serve as an independent adjudication as to whether or not Doe committed the

                      acts alleged by Roe.

                               Notably, Doe fails to rebut the litany of case law cited by Virginia Tech that the

                      “articulable doubt” regarding the “accuracy of the outcome of the disciplinary proceeding”
ATTORNEYS AT LAW

                      must exist “on the record before the disciplinary tribunal” or else Doe’s erroneous
  Roanoke, Virginia




                      outcome claim fails as a matter of law. Yusuf v. Vassar College, 35 F.3d 709, 715 (2d Cir.

                      1994). Furthermore, Doe is simply wrong that Virginia Tech failed to cite any authority

                                                                  -3-
                      629.0344\
                      4852-7337-3631 .v1
                 Case 7:19-cv-00249-EKD-RSB Document 56 Filed 06/03/20 Page 4 of 7 Pageid#: 333




                      limiting discovery to the administrative record, and his supplemental authority lends no

                      help to his argument either.

                               It is not the Court’s role to “retry disciplinary proceedings” as Doe asks it to do in

                      this case. Yu v. Vassar Coll., 97 F. Supp. 3d 448, 461 (S.D.N.Y. 2015). And the Court must

                      afford a level of deference to the evidentiary and credibility determinations of university

                      administrators. Doe v. Wash. Univ., No. 4:19cv300, 2020 WL 353587, 2020 U.S. Dist. LEXIS

                      9525, at *51 (E.D. Mo. Jan. 21, 2020). Under that standard, Doe fails to articulate how

                      evidence outside of the record can be relevant to the Court’s inquiry as to the existence of

                      an “articulable doubt” regarding the disciplinary proceeding’s outcome. And he fails to

                      explain why he cannot meet that burden by showing “evidentiary weaknesses behind the

                      finding (including motives to lie on the part of Roe or the witnesses), the strength of his

                      defense, procedural flaws, or other reasons to doubt the veracity of the charges.” ECF No.

                      99, at *6. Again, this forum is not for purposes of making an independent determination as

                      to what actually happened between Doe and Roe. Doe v. Univ. of the South, 687 F. Supp.

                      2d 755. And that limited scope of the proceeding drives the scope of discovery.

                               As Doe recognizes, his supplemental authority, Doe v. University of the Sciences,

                      No. 19-2966, 2020 U.S. App. LEXIS 17123 (3d Cir. May 29, 2020), addresses a student’s

                      breach of contract claim under Pennsylvania law. As this Court previously recognized, no

                      such claim exists under Virginia law nor does a contractual relationship exist between

                      college and student giving rise to a protected property interest. Doe v. Va. Polytechnic
ATTORNEYS AT LAW

                      Inst. & State Univ., No. 7:19cv249, 2020 U.S. Dist. LEXIS 47754, at *17 (W.D. Va. Mar. 19,
  Roanoke, Virginia




                      2020). In addition, the Third Circuit’s assertion that “[t]he investigation and adjudication

                      of alleged criminal activity like sexual assault is not uniquely within the province of

                                                                    -4-
                      629.0344\
                      4852-7337-3631 .v1
                 Case 7:19-cv-00249-EKD-RSB Document 56 Filed 06/03/20 Page 5 of 7 Pageid#: 334




                      colleges and universities” is lacking in substance. Colleges and universities investigate and

                      adjudicate all manner of criminal activity in their student conduct proceedings such as

                      underage drinking, possession and consumption of illegal substances, hazing, and theft to

                      name but a few. Finally, the Third Circuit’s citation to Doe v. Baum and Doe v. Miami refer

                      not to the deference accorded to university administrators’ determinations but merely

                      the potential impact of an adverse finding in a student disciplinary proceeding. Doe v.

                      Baum, 903 F.3d 575, 582 (6th Cir. 2018); Doe v. Miami Univ., 882 F.3d 579, 600 (6th Cir.

                      2018).

                               Lastly, Doe’s focus on discovery with respect to alleged gender bias is inapt

                      because Virginia Tech’s motion did not implicate that element of Doe’s erroneous

                      outcome claim.

                                                               CONCLUSION

                               For the foregoing reasons, Virginia Tech respectfully requests entry of a protective

                      order limiting the scope of discovery in this action so as to preclude discovery intended to

                      elicit evidence regarding Doe’s claim of actual innocence that does not already exist in the

                      student conduct record and granting such further relief as the Court deems just and

                      proper.



                                                                  Respectfully Submitted,

                                                                  VIRGINIA POLYTECHNIC INSTITUTE AND
ATTORNEYS AT LAW                                                  STATE UNIVERSITY
  Roanoke, Virginia




                                                                   -5-
                      629.0344\
                      4852-7337-3631 .v1
                 Case 7:19-cv-00249-EKD-RSB Document 56 Filed 06/03/20 Page 6 of 7 Pageid#: 335




                                                         /s/
                                                         Katherine C. Londos (VSB #: 36848)
                                                         Nathan H. Schnetzler (VSB #: 86437)
                                                         FRITH ANDERSON + PEAKE, P.C.
                                                         29 Franklin Road, SW
                                                         P.O. Box 1240
                                                         Roanoke, Virginia 24006-1240
                                                         Phone: 540/772-4600
                                                         Fax: 540/772-9167
                                                         Email: klondos@faplawfirm.com
                                                                nschnetzler@faplawfirm.com


                                                         Kay Heidbreder (VSB No.: 22288)
                                                         University Legal Counsel and
                                                         Senior Assistant Attorney General
                                                         M. Hudson McClanahan (VSB No.: 46363)
                                                         Stephen F. Capaldo (VSB No.: 74045)
                                                         Kristina J. Hartman (VSB No.: 92279)
                                                         Associate University Legal Counsel and
                                                         Assistant Attorney General
                                                         University Legal Counsel (0121)
                                                         Burruss Hall, Suite 236, Virginia Tech
                                                         800 Drillfield Drive
                                                         Blacksburg, VA 24060
                                                         Phone: (540) 231-6293
                                                         Email: heidbred@vt.edu
                                                                hud3@vt.edu
                                                                scapaldo@vt.edu
                                                                kjhart06@vt.edu

                                                         Counsel for Defendant




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                          -6-
                      629.0344\
                      4852-7337-3631 .v1
                 Case 7:19-cv-00249-EKD-RSB Document 56 Filed 06/03/20 Page 7 of 7 Pageid#: 336




                                                       CERTIFICATE OF SERVICE

                               I hereby certify that on June 3, 2020 I electronically filed the foregoing with the

                      Clerk of the Court using the CM/ECF system, which will automatically send notification of

                      such filing to all counsel of record.


                                                                         /s/ Nathan H. Schnetzler




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                                   -7-
                      629.0344\
                      4852-7337-3631 .v1
